—Judgment unanimously affirmed. Memorandum: Supreme Court did not err in denying the motion of defendant to withdraw his plea of guilty to one count of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]). The contention of defendant that he was incompetent when he entered his plea is belied by the record. Defendant indicated during the plea colloquy that he understood both the nature of the proceedings and that he was waiving various rights, that he was satisfied with the services of his attorney, and that he wished to enter an Alford plea in order to avoid the possibility of being convicted of a more serious charge (see, People v Millis, 266 AD2d 581, 581-582, lv denied 94 NY2d 826). The fact that the court did not ask defendant whether he was taking medication at the time of the plea does not necessarily invalidate the plea in light of the assertions of defendant that he understood the nature of the proceedings and the ramifications of the plea (see, People v Millis, supra, at 581-582).
We reject defendant’s further contention that the court should have conducted further inquiry when defendant asserted at sentencing that, based on a medical condition, he could not have kicked the victim as she alleged. An Alford plea does not require a factual recitation (see, People v Crandall, 272 AD2d 717), and defendant’s responses during the plea colloquy establish that the decision of defendant to enter an Alford plea was a voluntary and intelligent choice among alternative courses of action available to him (see, People v Ruger, 279 AD2d 795, 796-797; People v Walton, 248 AD2d 803, lv denied 92 NY2d 908). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Criminal Contempt, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Kehoe and Bums, JJ.